/h\ r' "~\

:\\H>'i_§j ii

~-~» “\~
\` `\ €;w .
_d W_,.-

Case 7:18-mj-10939-UA Document 8 Filed 01/10/19 Page 1 of 1

U.S. I)epartment of Justice

United Smtes Attorney
Southern Dl'strict of New York

 

Uirired Stafes Courihouse
300 Quarropas Srreef
Wh:`!e P!ar'ns, New York 10601

January 8, 2019

VIA E~MAIL

Honorable Lisa Margaret Srnith

United States Magistrate Judge, Southern District of NeW York
300 Quarropas Street

White Piains, New York 10601

Re: United Staz‘es v. Mayer Rosner, et al., 18 Mag. 10939

Dear Judge Smith:

The Governrnent respectfully submits this letter to request an order of continuance in the
above-referenced case, from January li, 20l9 (the fourteenth day following the initial
appearance), to January 23, 2019 (the thirtieth day). This request is made jointly and with the
consent of defense counsel for defendants Mayer Rosner, Jacob Rosner, and Nachman Helbrans.

On Decernber 27, 2018, the defendants Were arrested and, in a complaint also dated
December 27, 2018, charged With violations of Titie lB, United States Code Sections 1201
(kidnapping). The following day, on Decernber 28, 2018, the defendants were presented before
Magistrate Judge Paul E. Davison and ordered detained At that time, pursuant to Ruie 5.l of the
Federal Rules of Crirninal Procedure, the preliminary hearing date Was scheduled for January ll,
2018. The defendants, through counsel, have now Waived their right to a preliminary hearing
Within 14 days. Accordingly, the parties respectfully request that the Court continue the date of
the preliminary hearing to What Would have been the 30th day from the date of the initial
appeal‘ance, that is, to continue the date of the preliminary hearing from lanuary ll, 20l 9 to
January 23, 20l 9.

Respectfully submitted,

GEOFFREY BERMAN
United States Attorney

By: /s/
Sam Adeisberg
Jamie Bagliebter
Assistant Unitcd States Atterney
(914) 993-1919

Cc: Susanne Brody, Sarn Braverrnan, Bruce Koffsky (By E~niail)

-~-§; rs §\ `_ ,/ § \

ii _// ‘ _/ ,»- § d , \ , ' ,. n _`
s c/>»s,. / ,,,,,, j § ii §; ar €~…
;’ ..NM--s_, ¢‘/~ ',V_ xvi ./

 

 

 

